extended periods of time." NRS 128.106(1). The purpose of terminating
                parental rights "is not to punish parents, but to protect the welfare of
                children." Matter of N.J., 116 Nev. at 801, 8 P.3d at 133. This court will
                uphold the district court's termination order if it is supported by
                substantial evidence. Matter of D.R.H., 120 Nev. at 428, 92 P.3d at 1234.
                            On appeal, appellant contends that there was not clear and
                convincing evidence of parental fault or that termination was in the
                children's best interests. Appellant argues that she had made significant
                progress on her case plan, attended counseling and made efforts to
                address her mental health issues, and demonstrated her ability to provide
                stability for the children. Additionally, appellant asserts that the State's
                initial goal of reunification was changed to a goal of termination based
                merely on an incident in which appellant's boyfriend pushed her during an
                argument. Appellant also contends that the State did not make
                reasonable efforts to reunify the family, or to locate a relative for possible
                placement or the establishment of a guardianship.
                            Having considered appellant's arguments along with the
                appellate record, we conclude that the district court properly terminated
                appellant's parental rights as to the four children. The district court found
                that appellant had unstable living conditions, multiple suicide attempts,
                and serious unresolved mental health issues, all of which detrimentally
                affected the children. The court also found that the foster care placements
                for the children, although not perfect, provided more stability for the
                children over the preceding two years. A review of the record shows that
                substantial evidence supports the district court's findings that the State
                establishes by clear and convincing evidence parental fault and that
                termination of appellant's parental rights was in the children's best

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                interests.   See Matter of N.J., 116 Nev. at 800, 8 P.3d at 132; Matter of
                D.R.H., 120 Nev. at 428-33, 92 P.3d at 1234-37. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                               /                       J.
                                                           Hardesty



                                                                   e
                                                           Parraguir


                                                                                       J.




                cc:   Hon. Steve L. Dobrescu, District Judge
                      Michael L. Shurtz
                      Attorney General/Las Vegas
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA

                                                     3
(0) 1947A